NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                                                                  
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 5, 2012*
                                 Decided December 6, 2012

                                           Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐2280

MICHAEL YOUNG,                                  Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Eastern District of Wisconsin.

       v.                                       No. 12‐CV‐337

TERRY REBHOLTZ, et al.,                         Aaron E. Goodstein,
     Defendants‐Appellees.                      Magistrate Judge.

                                         O R D E R

        Michael Young appeals the dismissal of his suit under 42 U.S.C. § 1983, in which he
alleged that prosecutors and social workers in Outagamie County, Wisconsin, illegally
removed his children from his custody, sought an injunction preventing any contact with
his children, and deducted money from his social security income to help pay his children’s
medical bills. He does not provide reasons for these actions, other than to generally allege



       *
         The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 12‐2280                                                                                 Page 2

racist motives. Young consented to the jurisdiction of a magistrate judge, see 28 U.S.C.
§ 636(c); FED. R. CIV. P. 73(b), who in turn dismissed the suit under 28 U.S.C.
§ 1915(e)(2)(B)(ii), (iii). Noting that Young had filed nearly identical suits at least twice
before, both of which were dismissed, the court dismissed the present suit against five of
the defendants under the doctrine of res judicata. The court found the remaining two
defendants, a prosecutor and a social worker, to be protected by absolute prosecutorial
immunity.

        On appeal Young does not develop any legal argument challenging the district
court’s reasons for dismissing his lawsuit, and he asserts only generally that the court
“wrongfully dismissed the case without any type of hearing at all.” We construe pro se
filings liberally, but even a pro se brief must contain more than a general assertion of error.
Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). A brief must contain “contentions
and the reasons for them, with citations to the authorities and parts of the record on which
the appellant relies.” FED. R. APP. P. 28(a)(9).

        We also note that the district court granted Young’s request to proceed in forma
pauperis but neglected to revoke that status when Young filed his notice of appeal, despite
certifying that any appeal would not be taken in good faith. See 28 U.S.C. § 1915(a)(3); FED.
R. APP. P. 24(a). In cases like this one (unlike those governed by the Prison Litigation Reform
Act), pauper status is ordinarily carried over on appeal automatically and the appellant
need not make a separate request to proceed in this court without paying filing fees.
Because the district court found that Young’s suit was frivolous, however, it should have
notified the court of appeals that his appeal was taken in bad faith and revoked his pauper
status. See FED. R. APP. P. 24(a)(4). We warn Young that this litigation is at an end. Any
future frivolous appeals will result in the imposition of sanctions and possibly the entry of a
filing bar that directs the clerks of all federal courts in this circuit to return unfiled any
papers submitted either directly or indirectly on Young’s behalf in civil actions. See In re City
of Chicago, 500 F.3d 582, 585‐86 (7th Cir. 2007); Support Sys. Intʹl v. Mack, 45 F.3d 185, 186 (7th
Cir. 1995) (per curiam).

                                                                                    DISMISSED.